                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                  CHARLOTTESVILLE DIVISION


   DAMIAN STINNIE, MELISSA
   ADAMS, and ADRAINNE JOHNSON,
   individually, and on behalf of all others
   similarly situated; WILLIEST BANDY,                  Civ. No: 3:16-cv-00044
   and BRIANNA MORGAN, individually,
   and on behalf of all others similarly
   situated,

              Plaintiffs,

                      v.

   RICHARD D. HOLCOMB, in his official
   capacity as the Commissioner of the
   VIRGINIA DEPARTMENT OF MOTOR
   VEHICLES,

              Defendant.

       PLAINTIFFS’ BRIEF IN OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
       CASE AS MOOT OR, IN THE ALTERNATIVE, FOR A STAY OF PROCEEDINGS

          Plaintiffs, by their undersigned counsel, state as follows for their Brief in Opposition to

  Defendant’s Motion to Dismiss Case as Moot or, in the Alternative, for a Stay of Proceedings:

  I.      INTRODUCTION

          This case is not moot. Virginia Code § 46.2-395 is still the law of the Commonwealth of

  Virginia. Budget Amendment No. 33 (the “Budget Amendment”) did not and could not change

  that reality. The Budget Amendment, while a very important step by the General Assembly, simply

  suspended the operation of Virginia Code § 46.2-395 for one budget cycle, “freezing” court debt

  and restoring licenses only temporarily. Moreover, Defendant seeks dismissal of this action now,

  when the Department of Motor Vehicles (the “DMV”) has not yet implemented the Budget

  Amendment and cannot do so until July 1, 2019. As of the date of this filing, hundreds of thousands



Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 1 of 18 Pageid#: 3109
  of Virginians face a myriad of hardships such as being unable to drive to work or medical

  appointments—without risk of jail time—because their licenses are currently suspended due to

  their inability to pay court debt. It is also unclear that implementation of the budget on July 1, 2019

  will provide even temporary relief to all putative class members. Equally important, the

  expectation of future harm from Virginia Code § 46.2-395 is unequivocally real so long as § 46.2-

  395 has not been permanently repealed. Both today and in the future, Plaintiffs remain at the mercy

  of Virginia Code § 46.2-395.

          As it stands, Plaintiffs and putative class members face imminent1 re-suspension of their

  driver’s licenses after the budget expires on June 30, 2020. Re-suspension is not speculative and

  remains the automatic consequence of that expiration. Permanent amendment or repeal is the only

  legislative solution that resolves Plaintiffs’ situation. At this point, it is pure speculation to assume

  that permanent repeal will be back on the legislative agenda in 2020. Even then, the General

  Assembly would still need to vote to repeal the statute. Until—and only if—that legislative

  resolution is reached, § 46.2-395 remains the law and re-suspension remains the default outcome

  after the budget expires.

          Additionally, more than 300,000 members of the proposed Suspended Class are not

  affected by the Budget Amendment. The word “solely” limits the effect of the Budget Amendment



  1
   Defendant’s Reply in Support of Expedited Motion to Stay Discovery (EFC No. 151) cites to four
  inapposite cases to argue that Plaintiffs do not face imminent harm. The four cases do not help
  Defendant but rather support the Plaintiffs. Meghrig v. KFC Western, Inc., 516 U.S. 479 (1996),
  is inapposite because it deals with a RCRA statutory pre-condition for filing a citizen suit.
  DaimlerChrysler Corp. v. Cuno, 547 U.S. 332 (2006), proves Plaintiffs’ point that Defendant’s
  argument cannot be based on how a legislature will act in the future just as Defendant tries to do
  with his present Motion. Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013), is distinguishable
  because speculation of a wiretap result is different than the certainty of the known end date of
  Virginia’s budget. Doe v. Va. Dep’t of State Police, 713 F.3d 745 (4th Cir. 2013), is based on
  something that may happen in the future as opposed to the certainty of the budget expiring on June
  30, 2020.
                                                     2

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 2 of 18 Pageid#: 3110
  on those individuals whose licenses were suspended prior to July 1, 2019, pursuant both to § 46.2-

  395 and to an independent (non-court debt) suspension where the independent (non-court debt)

  suspension has not been lifted. This litigation clearly seeks removal of § 46.2-395 suspensions for

  these more than 300,000 people as an item of requested relief, but the Budget Amendment’s

  language does not clearly afford them reinstatement.

          Ultimately, Plaintiffs have not received the relief sought. The statute has not been declared

  unconstitutional. Plaintiffs have not been relieved of the fear of losing their licenses without notice

  and an opportunity to be heard. Equitable relief is needed now because the Commissioner is

  speculating on a repeal that cannot be guaranteed.

          The Court also should reject Defendant’s alternative request to stay this case until the

  General Assembly has the opportunity to consider a permanent resolution in 2020. That request is

  rooted in the same speculation as his Motion to Dismiss, and Defendant’s speculation should not

  be used to drive this litigation at the pace he desires to the detriment of nearly a million Virginians.

  Indeed, there is no reason to delay the Motion to Dismiss, class certification, discovery, dispositive

  motions, or—if needed—a trial. The Commonwealth’s grounds for delay—that the constitutional

  issues are difficult and sensitive and the myriad other reasons given—are not a reason to delay

  adjudication.

          In short, Va. Code § 46.2-395 remains the law in Virginia. It still affects all Virginians at

  least indirectly, with nearly one million suffering directly from the harms it has caused. The

  General Assembly did a great thing with the Budget Amendment, but it has failed twice to rid the

  Commonwealth once and for all of § 46.2-395’s unconstitutional practice. Plaintiffs want their day




                                                     3

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 3 of 18 Pageid#: 3111
  in court with the hope of a positive outcome to this civil rights issue. It is time to let justice take

  its course.

  II.     BACKGROUND

          A.      Virginia’s Statutory Scheme

          Plaintiffs rely on the Court’s December 21, 2018 Memorandum Opinion (ECF No. 126)

  for its explanation of Virginia Code § 46.2-395. Specifically, if a person fails to pay assessed costs

  within 40 days of the designated date, a fines and costs indicator is automatically and electronically

  transmitted to DMV, and then DMV records a license suspension and sends a letter informing the

  defaulted individual that his or her license has been suspended for failure to pay court debt. (ECF

  No. 126, ¶¶ 26–31.) Plaintiffs also rely on their Memorandum in Opposition to Defendant’s

  Motion to Dismiss (ECF No. 130) and their Memorandum in Support of Plaintiffs’ Motion for

  Class Certification (ECF No. 87). Plaintiffs further rely on the testimony provided on November

  15, 2018 at the preliminary injunction hearing.

          B.      Governor Northam’s Budget Amendment

          On February 11, 2019, the Virginia House of Delegates’ Courts of Justice Subcommittee

  on Criminal Justice voted to pass by indefinitely a bill that would have repealed Virginia Code §

  46.2-395. See S.B. 1013, Subcommittee Vote (Feb. 11, 2019), https://lis.virginia.gov/cgi-

  bin/legp604.exe?191+vot+H0801V0134+SB1013 (last visited May 7, 2019). In response, on

  March 26, 2019, Governor Northam proposed the Budget Amendment to provide temporary relief

  to individuals whose driver’s licenses had been automatically suspended for failure to pay court

  debt. See Commonwealth of Virginia Office of the Governor, Governor Northam Announces

  Budget Amendment to Eliminate Driver’s License Suspensions for Nonpayment of Court Fines and

  Costs         (Mar.      26,        2019),        https://www.governor.virginia.gov/newsroom/all-

  releases/2019/march/headline-839710-en.html (last visited May 7, 2019).

                                                    4

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 4 of 18 Pageid#: 3112
         Contrary to the misquotes attributed to Plaintiffs’ counsel,2 the true and accurate statement

  authorized by the Executive Director of the Legal Aid Justice Center on the day the Budget

  Amendment was passed is as follows:

         Without question, we celebrate an important victory today along with many of our
         clients in the Stinnie v Holcomb litigation, but we also hold the understanding that
         our efforts are not complete. The passage of this amendment does not moot the
         Stinnie case, nor does it end our legislative advocacy: the action taken in this
         amendment lives only as long as the current budget cycle, “freezing” court
         debt-related driver’s license suspensions until the existing statute can be fully
         repealed.

  Legal Aid Justice Center Press Release, Driver’s Licenses Reinstated for Thousands,

  https://www.justice4all.org/2019/04/03/drivers-licenses-reinstated-for-thousands (Apr. 3, 2019)

  (emphasis added).

         C.      The 2019 Elections and the 2020 General Assembly Session

         In November 2019, all 100 House of Delegates seats and all 40 Senate seats are up for re-

  election.      See        Ballotpedia,        Virginia        Senate        elections,        2019,

  https://ballotpedia.org/Virginia_State_Senate_elections,_2019; Virginia House of Delegates

  elections, 2019, https://ballotpedia.org/Virginia_House_of_Delegates_elections,_2019.          The

  Legal Aid Justice Center hopes there are 140 co-patrons to reintroduce legislation to repeal Va.

  Code § 46.2-395 in the 2020 session, but no Senator or Delegate is guaranteed that they will be re-

  elected to reintroduce or introduce a repeal bill in 2020. In fact, because there are a number of

  primaries, the Defendant cannot know—much less predict—who all the candidates are going to

  be.




  2
   Defendant mistakenly claims that Plaintiffs’ counsel conceded that this case is moot by quoting
  two news articles. (Def.’s Mem. Supp. Mot. Dismiss at 1 n.1 & 6 n.26, ECF No. 143.)
                                                  5

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 5 of 18 Pageid#: 3113
  III.   ARGUMENT

         A.      This Lawsuit is Not Moot.

                 1.   Legal Standard

         Article III of the United States Constitution limits federal courts to the resolution of actual

  cases and controversies, and this “requirement subsists through all stages of federal judicial

  proceedings.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). Accordingly, “[t]he parties

  must continue to have a ‘personal stake in the outcome’ of the lawsuit.” Id. at 478 (citations

  omitted). A case is moot “when the challenged conduct ceases such that there is no reasonable

  expectation that the wrong will be repeated, then it becomes impossible for the court to grant any

  effectual relief whatever to the prevailing party[.]” City of Erie v. Pap’s A.M., 529 U.S. 277, 287

  (2000) (quotations and citation omitted). “A case is not moot . . . if a party can demonstrate that

  the apparent absence of a live dispute is merely a temporary abeyance of a harm that is ‘capable

  of repetition, yet evading review.’” Brooks v. Vassar, 462 F.3d 341, 348 (4th Cir. 2006) (quoting

  Mellen v. Bunting, 327 F.3d 355, 364 (4th Cir. 2003)).

                 2. The Budget Amendment is Temporary and Not Capable of Mooting this Case

         Cases involving the constitutionality of a statute can be mooted in two ways: (1) by the

  amendment of that statute; or (2) by the repeal of that statute. See Brooks, 462 F.3d at 348 (“When

  a legislature amends or repeals a statute, a case challenging the prior law can become moot ‘even

  where re-enactment of the statute at issue is within the power of the legislature.’” (emphasis

  added)). Neither is the case here. The Budget Amendment at issue in this case is not a repeal or

  amendment of § 46.2-395 and merely limits enforcement of § 46.2-395 for a temporary duration—

  until the budget expires in June 2020. This distinction is critical because a temporary reprieve from

  an unconstitutional statute does not moot a challenge in the same manner as a permanent legislative

  change.

                                                   6

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 6 of 18 Pageid#: 3114
         The two cases cited by Defendant prove the distinction between a budget amendment and

  a permanent repeal. In Brooks, the plaintiffs challenged Virginia’s Alcoholic Beverage Control

  Act on the grounds that its “Distribution, Delivery, and Shipping Privileges” unconstitutionally

  discriminated against out-of-state producers and sellers of wine and beer. The district court ruled

  in favor of the plaintiffs. Before the appeal was heard, and in response to the district court’s

  decision declaring those privileges unconstitutional, the Virginia General Assembly amended the

  statute at issue to track the district court’s order. The unconstitutional language subject to the

  plaintiffs’ challenge, therefore, was no longer the law. On appeal, the Fourth Circuit ruled that the

  legislature’s intervention—which changed the law permanently, subject only to future legislative

  action—mooted its need to rule. The permanent nature of that amendment distinguishes Brooks

  from the present case where there is no amendment of Virginia Code § 46.2-395, but rather only a

  temporary budget provision.

         The same is true in Central Radio Co. v. City of Norfolk, 811 F.3d 625, 631 (4th Cir. 2016).

  There, the Fourth Circuit declared an appeal as moot because the General Assembly amended the

  statute at issue (a law exempting certain flags, emblems, and works of art from regulation) and

  removed the challenged language. There, like Brooks, the unconstitutional language was

  permanently omitted from the law. In the present case, Va. Code § 46.2-395 is still the law,

  temporarily halted for a limited time period. In Central Radio, the plaintiff was subject to future

  harm only if intervening legislative action took place (i.e., the legislature acted to re-enact the

  unconstitutional law). Consequently, the Fourth Circuit decided that there was “little likelihood”

  that the legislature would reenact the statute as previously written. Central Radio, 811 F.3d at 632.

  In reaching its decision, the court afforded great weight to the permanent nature of the amendment

  and the uncertainty surrounding future legislative action that would be needed to change it.



                                                   7

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 7 of 18 Pageid#: 3115
          Here, Va. Code § 46.2-395 remains wholly unchanged.                  The temporary Budget

  Amendment relieves Plaintiffs from its enforcement for just one year. A mere 40 days after the

  budget expires on June 30, 2020, and potentially as soon as July 1, 2020, the license suspensions

  lifted by the Budget Amendment will be reinstated against nearly one million Virginians. The risk

  of future harm, therefore, is not only real, it is the default consequence of the law as written. In the

  absence of repeal, Plaintiffs’ constitutional challenge remains live. See Carpenter v. Dep’t of

  Transp., 13 F.3d 313, 314 n.1 (9th Cir. 1994) (finding case was not moot where programmatic

  change cited by defendant was only temporary); see also City of Los Angeles v. Lyons, 461 U.S.

  95, 101 (1983) (noting that a citywide moratorium would not moot an otherwise valid claim for

  injunctive relief because moratorium by its terms was not permanent). Were the Court to rule

  otherwise, it would create a perverse incentive for lawmakers to avoid litigation by temporarily

  relieving plaintiffs of the harm caused by unconstitutional or illegal practices. The ability of

  lawmakers to moot a challenge to unconstitutional laws without enacting permanent change would

  hinder the judicial branch’s function of checking other branches of government.

          Moreover, the Defendant, like the losing plaintiff in Central Radio, can only speculate

  about the possibility of legislative action. Defendant argues that “[a] permanent repeal of . . .

  § 46.2-395 is likely to be back on the legislative agenda in 2020.” (Def.’s Mem. Supp. Mot.

  Dismiss 5 (emphasis added), ECF No. 143.), but offers no conclusive evidence indicating that

  such an effort would be successful. Defendant does not even know who will be voting on the

  repeal if a repeal is proposed. Defendant further ignores that § 46.2-395 has not been repealed to

  date and that the most recent attempt to repeal the statute failed at the hands of just four members

  of the General Assembly. See Dave Ress, Of gatekeepers and drivers licenses, Daily Press (Feb.




                                                     8

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 8 of 18 Pageid#: 3116
  11, 2019 6:45pm), http://www.dailypress.com/news/politics/shad-plank-blog/dp-nws-drivers-

  license-suspension-20190211-story.html.

          In short, Defendant cites no case that supports the proposition that a temporary budget

  amendment moots a constitutional challenge, and this case should not be the first.

                   3. Plaintiffs Have Not Conceded Mootness

          Defendant’s suggestion that this case is moot by Plaintiffs’ own admission is disingenuous

  at best. As an initial matter, Defendant offers no legal basis that supports its assertion that this case

  can be deemed moot based on comments made by Plaintiffs’ counsel outside of litigation.

  Defendant does not assert judicial estoppel nor could he. Plaintiffs’ out-of-court statements cannot

  serve to estop Plaintiffs from pursuing this case. See King v. Herbert J. Thomas Mem’l Hosp., 159

  F.3d 192, 196 (4th Cir. 1998) (explaining that judicial estoppel applies where inconsistent

  positions are taken in judicial or administrative proceedings). Moreover, contrary to Defendant’s

  claim, Plaintiffs have not conceded, and will not concede, that this case is moot.

          Most notably, Plaintiffs have not received the relief sought. Plaintiffs filed this lawsuit so

  that the Court would declare § 46.2-395 unconstitutional. While the temporary Budget

  Amendment is a step in the right direction, it does not repeal § 46.2-395 or its future,

  unconstitutional effects. Plaintiffs’ “greatest wish,” in turn, has not been granted. As made clear

  in the Legal Aid Justice Center’s post-amendment press release, the Budget Amendment is just

  the beginning:

          [W]e also hold the understanding that our efforts are not complete. The passage of
          this amendment does not moot the Stinnie case, nor does it end our legislative
          advocacy: the action taken in this amendment lives only as long as the current
          budget cycle, “freezing” court debt-related driver’s license suspensions until
          the existing statute can be fully repealed.




                                                     9

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 9 of 18 Pageid#: 3117
   Legal Aid Justice Center Press Release, Driver’s License Reinstated for Thousands,

   https://www.justice4all.org/2019/04/03/drivers-licenses-reinstated-for-thousands/ (Apr. 3, 2019)

   (emphasis added).

                   4.   Plaintiffs Qualify for Equitable Relief

           Defendant alternatively argues that the case should be dismissed as moot for “prudential

   reasons.” Defendant erroneously suggests that Plaintiffs “can no longer prove entitlement to

   equitable relief” because they have “already obtained ‘the ultimate object of their action for

   injunctive and declaratory relief.’” (Def.’s Mem. Supp. Mot. Dismiss 10-12 (quoting S-1 v.

   Spangler, 832 F.2d 294, 297 (4th Cir. 1987)), ECF No. 143.) Again, Defendant ignores the reality

   that the relief the Budget Amendment affords Plaintiffs is temporary in nature. Once the budget

   expires, Plaintiffs’ licenses will be automatically re-suspended, and the unconstitutional effects of

   § 46.2-395 remain real. For that reason, there exists no prudential reason to dispose of Plaintiffs’

   request for equitable relief.

           Defendant cites two cases in support of his misguided contention: Spangler, and the

   aforementioned Lyons. Spangler is distinguishable on the grounds that the circumstances that

   mooted that case were not subject to a scheduled expiration like the Budget Amendment here.

   Spangler involved a lawsuit against government officials for the reimbursement of costs used in

   placing handicapped children in private school. While litigation was pending, the school board

   provided the plaintiffs with the tuition reimbursements they ultimately sought. Because the

   plaintiffs received that money—the “ultimate object” of their lawsuit—the Fourth Circuit found it

   unnecessary to address the equitable relief. Tellingly, the plaintiffs in Spangler sought their relief

   in the alternative, seeking either tuition reimbursements from a local entity or declaratory and

   injunctive relief from state rules that allegedly limited plaintiffs’ procedural rights at the local



                                                     10

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 10 of 18 Pageid#: 3118
   level.3 In the present case, the Plaintiffs seek not just the removal of current suspensions but also

   freedom from the specter of future suspensions, via a declaration that § 46.2-395 is

   unconstitutional. A temporary reprieve through the budget has not and cannot provide

   comprehensive relief. Thus, Plaintiffs remain entitled to equitable relief.

          Lyons simply does not support Defendant’s position. Lyons involved a challenge to a police

   practice of applying restraint techniques in an unconstitutional manner. In the midst of litigation,

   the police department issued a six-month moratorium on the use of that specific restraint technique.

   The Supreme Court held that while the temporary moratorium did not moot the case, Lyons was

   not entitled to equitable relief because it was too speculative to allege that he would again be

   subject to the restraint technique in violation of both the law and departmental policy. Lyons, 461

   U.S. at 108 (“[E]ven assuming that Lyons would again be stopped for a traffic or other violation

   in the reasonably near future, it is untenable to assert, and the complaint made no such allegation,

   that strangleholds are applied by the Los Angeles police to every citizen who is stopped or arrested

   regardless of the conduct of the person stopped. We cannot agree that the ‘odds’ that Lyons would

   not only again be stopped for a traffic violation but would also be subjected to a chokehold without

   any provocation whatsoever are sufficient to make out a federal case for equitable relief.” (internal

   citations omitted)); see also id. at 101 (“[T]he case is not moot, since the moratorium by its terms

   is not permanent.”). Unlike in Lyons, here it is not at all speculative that Plaintiffs may again be

   subject to deprivation of their constitutional rights. On the contrary, absent affirmative action on

   behalf of the legislature, of which there is no guarantee, the law mandates that Plaintiffs will be




   3
     Further, Spangler was not a putative class action, meaning the parents’ receipt of tuition
   reimbursements also implicated standing issues. Spangler, 832 F.2d at 298.

                                                    11

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 11 of 18 Pageid#: 3119
   subject to license suspension for unpaid court debt, without notice and without hearing, after June

   2020.

           In other words, unless the legislature acts to repeal § 46.2-395, Plaintiffs will face—in a

   little over one year—the same unconstitutional consequences that precipitated this lawsuit in the

   first place. There is no prudential reason to deny Plaintiffs the equitable relief they seek.

                  5. The Budget Amendment Does Not Clearly Affect All Members of the Proposed
                     Suspended Class

           As previous briefing in this case has noted, nearly one million drivers presently suffer from

   § 46.2-395 suspensions. However, there is some indication (both in the language of the Budget

   Amendment and in public explanations of it) that relief from court debt driver’s license

   suspensions may be afforded, when July 1, 2019 comes, only to the subset of these drivers (roughly

   627,000 in number) who have no other suspensions or impediments to reinstatement.

           The language of the Budget Amendment can be read narrowly. It states, in pertinent part:

           The Commissioner of the Department of Motor Vehicles shall reinstate a person’s
           privilege to drive a motor vehicle that was suspended prior to July 1, 2019, solely
           pursuant to § 46.2-395 of the Code of Virginia and shall waive all fees relating to
           reinstating such person’s driving privileges.

   Va. Legislative Information System, 2019 Session Budget Amendments-HB1700, Amendment 33,

   Item 3-6.03, https://budget.lis.virginia.gov/amendment/2019/1/HB1700/Enrolled/GE/. The word

   “solely” could limit the effect of the Amendment on those people who were suspended prior to

   July 1, 2019, pursuant both to § 46.2-395 and to an independent (non-court debt) suspension where

   the independent (non-court debt) suspension has not been lifted. This litigation clearly seeks




                                                     12

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 12 of 18 Pageid#: 3120
   removal of § 46.2-395 suspensions for these more than 300,0004 people as an item of requested

   relief, but the Budget Amendment’s language does not clearly afford them reinstatement.

          Public explanations of the Budget Amendment raise the same issue. Consider Governor

   Northam’s explanation of the Budget Amendment in H.B.1700: “I have proposed a language

   amendment that eliminates the unfair practice of revoking a person’s driver’s license for failure to

   pay court fines and fees. This action will help over 600,000 Virginians.” Va. Legislative

   Information System, 2019 Session Budget Amendments-HB1700Governor’s Recommendations

   https://budget.lis.virginia.gov/amendment/2019/1/HB1700/Enrolled/GE/ (emphasis added).

          Similarly, at the press conference announcing the Budget Amendment, Governor Northam

   announced that the bill would “restore rights, for driving privileges, to over 600,000 Virginians.

   That’s a lot of Virginians who are unable to keep their driver’s licenses.” Legal Aid Justice

   Center Facebook, Governor Northam announces           a    budget     amendment       (Mar.     26,

   2019), https://www.facebook.com/LegalAidJusticeCenter/videos/301868197174449/?__tn__=%

   2Cd%2CP-R&eid=ARCVZTDl4MjxHZHlXUkQ-9pgKh-

   XWZO1zySr6vwyrQR12Ndu_jurKOLpryqEop5f2EugHrUkU6GxIWuT. Similarly, Secretary of

   Finance Aubrey Layne reported that the Budget Amendment “would help 600,000 people.”

   Michael Martz, Cox will allow votes on I-81 and license suspensions as legislature meets

   Wednesday,       Richmond        Times-Dispatch       (Apr.     2,     2019),      available      at

   https://www.richmond.com/news/virginia/cox-will-allow-votes-on-i--and-license-

   suspensions/article_7cccfd3a-4e40-5d74-badb-aa26eb293259.html.




   4
    Defendant’s counsel indicated on May 6, 2019 that the Budget Amendment will be applied
   broadly to apply to the more than 300,000 individuals. However, public statements continue to
   reference 600,000 people being helped by the Budget Amendment, instead of one million. See
   infra at Section III.A.5.
                                                   13

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 13 of 18 Pageid#: 3121
           In short, not only is any relief provided by the Budget Amendment merely temporary, but

   there is some indication—in both the language of the amendment itself and in public

   pronouncements—that it does not provide relief to the more than 300,000 members of the proposed

   Suspended Class in this case who have both court debt (§ 46.2-395) suspensions and other

   suspensions.

           B.      Defendant’s Speculation of Legislative Resolution Does Not Justify a Stay

                   1. Legal Standard

           “A federal court’s ‘power to stay proceedings is incidental to the power inherent in every

   court to control the disposition of the causes on its docket with economy of time and effort for

   itself, for counsel, and for litigants.’” Volvo Grp. N. Am., LLC v. Truck Enterprises, Inc., No. 7:18-

   CV-00043-EKD, 2018 WL 3599198, at *2 (W.D. Va. May 9, 2018) (quoting Landis v. N. Am.

   Co., 299 U.S. 248, 254 (1936)). “Where there is a fair possibility that a stay ‘will work damage’

   to the party opposing it, the party seeking a stay must make out ‘a clear case of hardship or inequity

   in being required to go forward.’” Id. (quoting Landis, 299 U.S. at 255).

                   2. A Stay Would Work Damage to Plaintiffs

           As with his mootness argument, Defendant’s request for a stay is rooted in the possibility

   that the legislature might vote in a manner that achieves the Plaintiffs’ desired result. Plaintiffs

   recognize that such a legislative resolution is possible. Plaintiffs, of course, wish for that result,

   and have wished for that result for years. But it is likewise possible that a legislative resolution is

   not reached, as has been the outcome of the legislative repeal effort for years. If so, Plaintiffs again

   become subject to the deprivation of their driving privileges under § 46.2-395. And the 300,000

   persons that are not subject to the effect of the Budget Amendment are still putative class members

   and harmed. As a consequence, the stakes of this litigation are too high to delay Plaintiffs’ request



                                                     14

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 14 of 18 Pageid#: 3122
   for the permanent relief they seek simply because a wait-and-see approach would be less

   burdensome on Defendant.

          Moreover, Defendant’s implication that Plaintiffs can merely restart this litigation on an

   indefinite date down the road severely misses the mark. First, such a stay is contrary to this Court’s

   “policy of efficient and expeditious resolution of cases.” Skinner v. Armet Armored Vehicles, Inc.,

   No. 4:12-CV-00045, 2015 WL 540156, at *5 (W.D. Va. Feb. 10, 2015) (citation omitted). Second,

   a stay in this case is practically infeasible. This case has already been pending for more than two

   years. If the General Assembly does not repeal § 46.2-395, Plaintiffs will not be able to obtain

   their desired relief overnight. Obtaining relief would require discovery and possibly a trial. In the

   meantime, Plaintiffs’ licenses would automatically revert to suspended status either on the day the

   budget expired or 40 days after the budget expired. The prospect that their lives would be upended

   is all too real. Because a stay would prejudice Plaintiffs, Defendant can meet his burden only if he

   makes out a clear case of hardship or inequity, and he has not.

                  3. Defendant Cannot Make Out a Clear Case of Hardship or Inequity

          Defendant does not make out a case of hardship or inequity, much less a clear one. In a

   conclusory manner, Defendant claims that he will suffer hardship and inequity if a stay is not

   implemented because he has been inconvenienced by the filing of this lawsuit and the obligations

   that come with litigating it. Defendant’s position boils down to a contention that litigating this case

   will waste resources. Staying this case, however, will waste more resources. See Gibbs v. Plain

   Green, LLC, 331 F. Supp. 3d 518, 526 (E.D. Va. 2018) (“Although denying a stay can risk waste,

   the opposite can also be true: granting a stay may waste judicial resources.”), appeal dismissed,

   No. 18-1908, 2018 WL 7223994 (4th Cir. Sept. 13, 2018); Hooker v. Sirius XM Radio, Inc., No.

   4:13CV3, 2015 WL 10937407, at *3 (E.D. Va. Sept. 25, 2015) (“Defendant asserts that not



                                                     15

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 15 of 18 Pageid#: 3123
   granting a stay would cause a ‘waste of time,’ but the Court concludes that granting the stay would

   likely be a greater waste of time.”). Indeed, the parties have spent more than two years litigating

   this case. The Court has before it motions to dismiss and for class certification. An August 5, 2019

   trial date has been set for months. Plaintiffs are entitled to their day in court and an expeditious

   resolution, not a further delay.

   IV.    CONCLUSION

          For the foregoing reasons, Plaintiffs respectfully request that the Court deny Defendant’s

   Motion and grant it such further relief that the Court deems just and proper.




                                                   16

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 16 of 18 Pageid#: 3124
   Date: May 7, 2019                  By:    /s/ Jonathan Blank
                                             Jonathan T. Blank (VSB No.: 38487)
                                             Benjamin P. Abel (VSB No.: 88961)
                                             MCGUIREWOODS LLP
                                             652 Peter Jefferson Parkway, Suite 350
                                             Charlottesville, VA 22911
                                             (434) 977-2509
                                             jblank@mcguirewoods.com

                                             Angela A. Ciolfi (VSB No.: 65337)
                                             Pat Levy-Lavelle (VSB No.: 71190)
                                             LEGAL AID JUSTICE CENTER
                                             1000 Preston Avenue, Suite A
                                             Charlottesville, Virginia 22903
                                              (434) 529-1810
                                             angela@justice4all.org

                                             David P. Baugh (VSB No.: 22528)
                                             DAVID P. BAUGH, ESQ., PLC
                                             2025 E. Main Street, Suite 114
                                             Richmond, Virginia 23223
                                             (804) 743-8111
                                             dpbaugh@dpbaugh.com

                                             Leslie Kendrick (VSB No.: 90104)
                                             580 Massie Rd.
                                             Charlottesville, Virginia 22903
                                             (434) 243-8633
                                             kendrick@virginia.edu

                                             Counsel for Plaintiffs




                                        17

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 17 of 18 Pageid#: 3125
                                    CERTIFICATE OF SERVICE
            I hereby certify that on May 7, 2019, I electronically filed the foregoing instrument with

   the Clerk of Court using the CM/ECF System, which will send a notification of such filing to the

   following CM/ECF participants:

            Janet W. Baugh (VSB No. 44649)
            Senior Assistant Attorney General
            Margaret Hoehl O’Shea (VSB No. 66611)
            Christian A. Parrish (VSB No. 446427)
            Assistant Attorneys General
            OFFICE OF THE ATTORNEY GENERAL
            202 North Ninth Street
            Richmond, Virginia 23219
            (804) 786-4596
            jbaugh@oag.state.va.us

            David M. Parker
            Neil K. Gilman
            Maya M. Eckstein
            Stuart A. Raphael
            Trevor S. Cox
            HUNTON ANDREWS KURTH LLP
            Riverfront Plaza, East Tower
            951 East Byrd Street
            Richmond, Virginia 23219
            dparker@HuntonAK.com
            ngilman@HuntonAK.com
            meckstein@HuntonAK.com


                                                 By:    /s/ Jonathan Blank
                                                        Jonathan T. Blank (VSB No.: 38487)
                                                        MCGUIREWOODS LLP
                                                        652 Peter Jefferson Parkway, Suite 350
                                                        Charlottesville, VA 22911
                                                         (434) 977-2509
                                                        jblank@mcguirewoods.com



   115887890_16.docx




                                                   18

Case 3:16-cv-00044-NKM-JCH Document 156 Filed 05/07/19 Page 18 of 18 Pageid#: 3126
